DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 	A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 36-42, 45, 48, 50-51, 53 and 56-60 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (US 2010/0055198 A1).
Regarding claims 36-42, 45, 48, 50-51 and 53, Wang teaches a liquid ready to use composition (abstract, claims 1-3) comprising;  a)-  alcohol(s) in the amount of 0.1-10 w.%; [11],  b)- surfactants such as sodium lauryl sulfate and dodecylbenzene sulfonate; [19],  c)- antibacterial quaternary ammonium compound (with cationic amino group); [2, 21],  and  d)- hydrogen peroxide; [abstract, 8, 12].  Wang teaches sequestering agent such as EDTA and citric acid; [27], nonaqueous co-solvent (claim 38) such as glycol ethers, alkyl glycol ethers; [26], and surfactant (claim 41) of oxyethylene with sorbitan mono and tri C10-C20 alkanoic acid ester(s); [30], peroxide stabilizing (claim 48) agent(s); [28], alkylalcohol alkoxylate (claim 53); [15], and alkali metal phosphates and carbonates (as buffering agents; claim 50); [33].
Regarding claims 36 and 56-60,  Wang does not expressly teach the “closed cup flashpoint of greater than 100 ºF” and “log reduction of microbial species“ as claimed. The Office realizes that all the claimed effects or physical properties are not positively stated by the reference.  However, the reference teaches all of the claimed reagents, in the claimed ranges, was prepared under similar conditions, and that the original specification specifies that the properties arise from a combination of specific ingredients (as taught above) or process step and that it is rendered obvious by the applied art.  Therefore, the claimed effects and physical properties, i.e. flash point greater than 100 deg.F. and log reduction of microbial species, would inherently be achieved by a composition with all the claimed ingredients. Furthermore, this is  explained by Wang’s showing of log reduction of similar bacterial agents (Staphylococus aureus) after applying the disinfectant solution on the surface(s) of interest; [42-44: tables].  If it is the applicants’ position that this would not be the case: (1) evidence would need to be presented to support applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties and effects with only the claimed ingredients.
“Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) [see MPEP 2112.01].

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 44, 47 and 54-55 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wang et al. (US 2010/0055198 A1) as applied to claim 36.
Regarding claims 44 and 47,  Wang teaches the amount of hydrogen peroxide in the range of 0.1-10 w.% which overlaps (minorly) with the instantly claimed amount.; [12]. However, this is construed as an experimental laboratory rotuine in manufacturing of cleaning composition with the intended disinfecting efficacy due to strong oxidizing properties of hydrogen peroxide. At the time before the effective filing date of invention, it would have been obvious to select a lower amounts of hydrogen peroxide with the motivation of controlling the corrosion of surface to cleaned and disinfected by the composition.  The amount of cosolvent (claim 47) taught by Wang is not more than 4 w.% which obviously includes the claimed range of less than 1 w%.; [35], noting that the Co-solvent is included among additives by Wang; [26].
Regarding claims 54-55,  Wang teaches the pH range of 6-8 which includes both acidic, neutral and alkaline ranges; [8].

Claims 43, 46, and alternatively 41, are rejected under 35 U.S.C. 103(a) as being unpatentable over Wang et al. (US 2010/0055198 A1) as applied to claim 36 and further in view of Cheung et al. (US 6,642,197 B1).
Regarding claims 43 and 46,  Wang does not teach the instantly claimed types of quaternary ammonium salt(s) compounds. However, the analogous art of Cheung teaches a germicidal disinfecting composition comprising octyldimethylbenzyl ammonium chloride; [2: 65-67, 3: 25-67].  At the time before the effective filing date of invention, it would have been obvious to a person of ordinary skill in the art to add (or substitute) the antimicrobial agent of Cheung to Wang with motivation of enhancing cleaning spectrum of composition with another antimicrobial agent as taught by Cheung above.  Furthermore, Cheung teaches non-aqueous cosolvent(s) such as diethylene glycol monobutyl ether as well; [2: 14-16]
 Alternatively for claim 41, Cheung teaches the nonionic surfactant of EO-PO block co-polymers; [7: 1-40].  At the time before the effective filing date of invention, it would have been obvious to a person of ordinary skill in the art to add (or substitute) the nonionic surfactant of Cheung to Wang as a complete functional equivalent component. Note that claim 41 was anticipated by Wang as addressed by 102 rejection above.

Claims 49 and 52 are rejected under 35 U.S.C. 103(a) as being unpatentable over by Wang et al. (US 2010/0055198 A1) as applied to claim 36 and further in view of Li et al. (US 2010/0021557 A1).  
Regarding claims 49 and 52,  Wang does not teach the instantly claimed peroxide stabilizer.  However, Li et al. teaches a hard surface cleaning and disinfecting composition comprising hydrogen peroxide as disinfectant; [abstract], hydroxyethylidene 1,1-diphosphonic acid and dipicolinic acid as stabilizing agent; [115, 121, 122].  Wang and Li are analogous art that of cleaning and disinfecting compositions.  At the time of invention, it would have been obvious to a person of ordinary skill in the art to add dipicolinic acid of Li to Wang's composition with the motivation of enhancing disinfecting property f composition since dipicolinic acid is a pyridine derivative and an anti-bacterial chemical.

Response to Arguments
Applicant’s arguments with respect to claim(s) 36-60 have been considered but are moot because the new ground of rejection does not rely on the same grounds of rejection applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  A Non-final Action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 36-56 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,844,322 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because;
Claims 36, 44 and 56 correspond to claim 1 of US 10,844,322 B2 which, although not identical, share the same claim scope and limitations.
Claims 37-41 correspond to claims 2, 5, 8, 10 and 11 of US 10,844,322 B2 which share identical limitations.
Claims 42-43 and 45-47 correspond to claims 12-13, 3, 6 and 7 of US 10,844,322 B2 which share identical limitations.
Claims 48-50 and 51 correspond to claims 15, 9 and 4 of US 10,844,322 B2 which share identical limitations.
Claims 52-55 correspond to claims 17-20 (dependent on claims 16 and) of US 10,844,322 B2 which share identical limitations. 

Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. Mohammad Reza Asdjodi whose telephone number is (571)270-3295.  The examiner can normally be reached on 9 AM- 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.R.A./
Examiner, Art Unit 1767
2022/11/15


/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767